DETAILED ACTION
Remarks
The present application was filed 8 September 2020 and claims priority to US 62/904,613 filed on 23 September 2019.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
And the disclosure of the prior-filed application here, Application No. 62/904,613, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
In particular, it fails to provide adequate support for at least the “generating an infrastructure parameter based on functionality of the application” in claim 1 and the “determining an infrastructure parameter based on the application capability” in claims 7 and 14. The entire provisional application consists of a series of partially legible drawings and none of them shows the above features. 
Accordingly, NONE of the claims are entitled to the benefit of the filing date of the prior-filed application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 240 (Figure 2).
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wipfel et al. (US 2011/0126207) (art made of record – hereinafter Wipfel).

As to claim 1, Wipfel discloses a system for generating an environment, the system comprising: 
at least one processor; (e.g., Wipfel, par. [0144]) and 
at least one non-transitory memory storing instructions to perform operations when executed by the at least one processor (e.g., Wipfel, par. [0144]) including: 
receiving, from a user device, a request to establish an environment including functionality of an application of the environment; (e.g., Wipfel, par. [0128]: a particular user or customer requesting a service that will provide [a] electronic mail application for a particular number of users)
generating a parameter based on the functionality of the application; (e.g., Wipfel, par. [0128]: workload management system may identify parameters associated with the requested service. For example, in response to a particular user or customer requesting a service that will provide [a] electronic mail application for a particular number of users, operation 420 may include identifying one or more computing and memory requirements to support the requested number of users; par. [0130]: based on the parameters identified in 420, the workload management system may define a service level agreement; claim 8: policies declared from the one or more parameters)
determining if the parameter is above a threshold; (e.g., Wipfel, par. [0137]: to monitor the service for compliance with parameters defined for the service; par. [0110]: applying policy defined threshold to any status events generated by the monitored resources “(e.g., responding to a monitored variable that exceeds or falls below a policy-defined threshold for more than a policy-defined time period)”)
preparing a network for an interaction based on the parameter if the parameter is above the threshold; (e.g., Wipfel, par. [0116]: a service distribution that configures virtual machines 310. Communication links connect the virtual machines; par. [0139]: users interact with the service; par. [0081]: availability management sub-service may automatically migrate a virtual machine 114b to another physical host 114a in response to a service restart failing on a current physical host 114a more than a policy defined threshold number of times. The capacity management sub-service may allocate additional storage capacity to the service instance in response to determining that the storage capacity currently available to the instance has fallen below a policy-defined threshold “(e.g., twenty percent)” [i.e., more than eighty percent storage capacity is unavailable])
preparing a server to receive, store, and provide data for the application; (e.g., Wipfel, par. [0104]: the workload management system may initiate provisioning for the service. In particular, workload management system may reserve appropriate physical computing resources, virtual computing resources and/or storage resources to run the service; par. [0107]: Operation 250 may further include deploying the virtual machine to computing resources that have been reserved to tun the requested service; par. [0114]: the virtual distribution layer in the virtual machine 310. The virtual machine distribution layer may include a storage pointer 315a that identifies storage to contain a persistent state fot the virtual machine; par. [0077]: services deployed on physical resources 114a and/or virtualized resources 114b “(e.g., a physical server 114a and/or a virtualized server 114)”) and
generating code based on the application for operation on the server (e.g., Wipfel, par. [0107]: operation 250 may include invoking an image creation service, which may create a virtual machine image to run the requested service).

As to claim 2, Wipfel discloses the system of claim 1 (see rejection of claim 1 above), Wipfel further discloses the operations further comprising: 
generating an end-user interface based on the application (e.g., Wipfel, par. [0121]: virtual machines 322 may be deployed to provide customers with desktop environments that can be used to interact with the tessellated service distribution 300B).

As to claim 3, Wipfel discloses the system of claim 1 (see rejection of claim 1 above) , wherein the parameter is a network measure based on a capability of the application (e.g., Wipfel, par. [0128]: workload management system may identify parameters associated with the requested service. For example, in response to a particular user or customer requesting a service that will provide [a] electronic mail application for a particular number of users, operation 420 may include identifying one or more computing and memory requirements to support the requested number of users; par. [0101]: computing resources and storage resources allocated to the virtual machine; par. [0116]: the tessellated service distribution shown in FIG. 3A. Lines shown in FIG. 3A may represent communication links that connect the virtual machines 310 [i.e., the service is a network of virtual machines, meaning measure of the service (such as computing and memory requirements) are network measures]).

As to claim 4, Wipfel discloses the system of claim 1(see rejection of claim 3 above) Wipfel further discloses wherein the environment operates on a virtual network that includes at least one of a management interface, a testing interface, and a development interface (e.g., Wipfel, Fig. 3A and associated text, par. [0116]:  the virtual machine 310 may be deployed within a tessellated service distribution 320 that configures the virtual machine 310 and one or more other virtual machines 310 to achieve a common computing goal. Dashed lines in Fig. 3A may represent communication links that connect the virtual machines; par. [0091]: every service, application or other resource 114 in the workload management system may be provided with an application programming interface)

As to claim 5, Wipfel discloses the system of claim 1 (see rejection of claim 1 above), Wipfel further discloses wherein the interaction is a use of an application (e.g., Wipfel, par. [0009]: a user requesting a service that performs a particular function or application, the system may create a workload to manage the provisioning of the user with a tuned appliance configured to perform the particular function or application, whereby the tuned appliance may provide the requested service for the user).

As to claim 6, Wipfel discloses the system of claim 1 (see rejection of claim 1 above), Wipfel further discloses the operations further comprising: 
monitoring the network to determine if the parameter is above a threshold; (e.g., Wipfel, par. [0081]: determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold) and 
updating the network if the parameter is above the threshold (e.g., Wipfel, par. [0081]: capacity management sub-service may allocate additional storage capacity to the service instance in response to determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold). 

As to claim 7, Wipfel discloses a system for generating an environment, the system comprising: 
at least one processor; (e.g., Wipfel, par. [0144]) and 
at least one non-transitory memory storing instructions to perform operations when executed by the at least one processor (e.g., Wipfel, par. [0144]) including: 
receiving an identification of an application capability from a user interface; (e.g., Wipfel, par. [0128]: a particular user or customer requesting a service that will provide [a] electronic mail application for a particular number of users)
determining an infrastructure parameter based on the application capability; (e.g., Wipfel, par. [0128]: workload management system may identify parameters associated with the requested service. For example, in response to a particular user or customer requesting a service that will provide [a] electronic mail application for a particular number of users, operation 420 may include identifying one or more computing and memory requirement to support the requested number of users)
generating an environment based on the application capability; (e.g., Wipfel, abstract, the service blueprint may then be annotated to apply various parameters to the virtual machines and the annotated blueprint may then be instantiated to orchestrate the virtual machines with one or more parameters and deploy the orchestrated virtual machines on information technology resources to host the requested service) and 
configuring the environment based on the infrastructure parameter (e.g., Wipfel, par. [0116]: the virtual machine 310 may be deployed in a tessellated service distribution 320 that configures the virtual machine and one or more other virtual machines to achieve a common goal).

As to claim 8. Wipfel discloses the system of claim 7 (see rejection of claim 7 above), Wipfel further discloses: the operations further comprising: 
monitoring an event of the environment; (e.g., Wipfel, par. [0081]: determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold)
updating the configuration of the environment based on the event (e.g., Wipfel, par. [0081]: capacity management sub-service may allocate additional storage capacity to the service instance in response to determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold).

As to claim 9, Wipfel discloses the system of claim 8 (see rejection of claim 8 above), Wipfel further discloses wherein the event is exceeding a load capacity of the environment (e.g., Wipfel, par. [0081]: capacity management sub-service may allocate additional storage capacity to the service instance in response to determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold).

As to claim 10, Wipfel discloses the system of claim 7 (see rejection of claim 7 above), Wipfel further discloses the operations further comprising:
monitoring a load capacity of the environment; (e.g., Wipfel, par. [0081]: determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold) and 
updating the configuration of the environment based on the load capacity (e.g., Wipfel, par. [0081]: capacity management sub-service may allocate additional storage capacity to the service instance in response to determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold).

As to claim 11, Wipfel discloses the system of claim 7 (see rejection of claim 7 above), Wipfel further discloses the operations further comprising: 
monitoring the use of the application capability of the system to determine the use of a resource; (e.g., Wipfel, par. [0081]: determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold) and 
updating the resource based on the use of the application capability (e.g., Wipfel, par. [0081]: capacity management sub-service may allocate additional storage capacity to the service instance in response to determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold).  

As to claim 14, Wipfel discloses a method for generating a platform, the method comprising steps of: receiving an identification of an application capability from a user interface; determining an infrastructure parameter based on the application capability; (e.g., Wipfel, par. [0128]: workload management system may identify parameters associated with the requested service. For example, in response to a particular user or customer requesting a service that will provide [a] electronic mail application for a particular number of users, operation 420 may include identifying one or more computing and memory requirement to support the requested number of users) generating an environment based on the application capability; (e.g., Wipfel, abstract, the service blueprint may then be annotated to apply various parameters to the virtual machines and the annotated blueprint may then be instantiated to orchestrate the virtual machines with one or more parameters and deploy the orchestrated virtual machines on information technology resources to host the requested service and configuring the environment based on the infrastructure parameter  (e.g., Wipfel, par. [0116]: the virtual machine 310 may be deployed in a tessellated service distribution 320 that configures the virtual machine and one or more other virtual machines to achieve a common goal).  

As to claim 15, Wipfel discloses the method of claim 14 (see rejection of claim 14 above), Wipfel further discloses the operations further comprising steps of: 
monitoring an event of the platform; (e.g., Wipfel, par. [0081]: determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold)
updating the configuration of the platform based on the event (e.g., Wipfel, par. [0081]: capacity management sub-service may allocate additional storage capacity to the service instance in response to determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold).

As to claim 16, Wipfel discloses the method of claim 15 (see rejection of claim 15 above), Wipfel further discloses wherein the event is exceeding a load capacity of the platform (e.g., Wipfel, par. [0081]: capacity management sub-service may allocate additional storage capacity to the service instance in response to determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold).

As to claim 18, it is a method claim whose limitations are substantially the same as those of claim 11. Accordingly, it is rejected for substantially the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wipfel (US 2011/0126207) in further view of Singh et al. (US 2015/0378716) (art made of record – hereinafter Singh).

As to claim 12, Wipfel discloses the system of claim 7 (see rejection of claim 7 above), Wipfel further discloses the operations further comprising:
 monitoring the use of the application capability of the system to determine the use of a resource; (e.g., Wipfel, par. [0081]: determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold) and 
determining an update for the resource based on the use of the application capability (e.g., Wipfel, par. [0081]: capacity management sub-service may allocate additional storage capacity to the service instance in response to determining that the storage capacity currently available to the service instance has fallen below a policy defined threshold).  
Wipfel does not explicitly disclose sending the update to the user interface.  
However, in an analogous art, Singh discloses:
sending the update to the user interface (e.g., Singh, par. [0058]: example promotion layer GUI 500 includes an example notification control 504 “(e.g., an example update profile identified in information block 503)” to notify a user when an update profile is available for deployment in users’s deployment environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface and updating of Wipfel to include sending the update to the user interface, as taught by Singh, as Singh would provide the advantage of a means for the user to choose to apply or reject the update. (See Singh, par. [0058]).

As to claim 17, Wipfel discloses the method of claim 14 (see rejection of claim 14 above), Wipfel further discloses the operations further comprising steps of: 
monitoring a use of an application in another environment associated with a second user; (e.g., Wipfel, par. [0130]: to provide the optimal environment for the requested service; par. [0129] subsequently requested services [another service, so another environment]; par. [0128]: a server that will provide a mail application for a particular number of users).
Wipfel does not explicitly disclose sending an update to the user interface to update the environment with the application.
	However, in an analogous art, Singh disclsoes
sending an update to the user interface to update the environment with the application (e.g., Singh, par. [0058]: example promotion layer GUI 500 includes an example notification control 504 “(e.g., an example update profile identified in information block 503)” to notify a user when an update profile is available for deployment in users’s deployment environment; par. [0018]: deploying the application to different deployment environments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface and other environment associated with the second user of Wifel, by incorporating sending an update to the user interface to update the environment with the application, as taught by Singh, as Singh would provide the advantage of a means for the user to choose to apply or reject the update. (See Singh, par. [0058]).

As to claim 19, it is a method claim whose limitations are substantially the same as those of claim 12. Accordingly, it is rejected for substantially the same reasons.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wipfel (US 2011/0126207) in further view of Lavji (US 2015/0100646) (art made of record – hereinafter Lavji).

As to claim 13, Wipfel discloses the system of claim 7 (see rejection of claim 7 above), but does not explicitly disclose wherein the infrastructure parameter is a number of accounts.  
However, in an analogous art, Laviji discloses:
wherein the infrastructure parameter is a number of accounts (e.g., Lavji, par. [0082]: messaging service requirements can be the number of users accounts to be included).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameters of Wipfel to include a number of accounts, as taught by Lavji, as LAvji would provide the advantage of a means of providing a messaging service. (See Lavji, par. [0082]).

As to claim 20, it is a method claim whose limitations are substantially the same as those of claim 13. Accordingly, it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196